Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent. The majority holds that off-.site “sign advertising is not noxious” and therefore a municipality has no power to place a blanket prohibition on all “off-site” sign advertising within its borders, as in this case.
The basis for all zoning regulations is the exercise of police power. I believe a municipality may totally exclude a legitimate business but such exclusion must bear a more substantial relationship to the public health, safety and welfare than where it is partially excluded. Exton Quarries, Inc. v. Zoning Board of Adjustment, 425 Pa. 43, 288 A.2d 169 (1967).
The crux of the issue is the method of determining the substantiality of that relationship. On the one hand, our Supreme Court indicated that broad challenge to the validity of a zoning ordinance must over*635come the presumption of constitutional validity. Beaver Gasoline Co. v. Osborne Borough, 445 Pa. 571, 285 A.2d 501 (1971). On the other hand, in Daikeler v. Zoning Board of Adjustment of Montgomery County, 1 Pa. Commonwealth Ct. 445, 275 A.2d 696 (1971), this court indicated that in a total exclusion case, the ordinance does not enjoy the presumption of constitutional validity. Under such circumstances, an ordinance of total exclusion shifts the burden to the Borough to bring forth sufficient and valid reasons to show that total exclusion bears a reasonable relationship to the public safety, health and morals, which the Borough failed to do. Tet, our Supreme Court in Bilbar Construction Co. v. Easttown Township Board of Adjustment, 393 Pa. 62, 141 A.2d 851 (1958), said it is the burden of the challenger to go forward with the evidence since it is presumed that the Borough’s legislative body acted in the public interest. See also, Anstine v. Zoning Board of Adjustment, 411 Pa. 33, 190 A.2d 712 (1963).
Thus we can see that it is a matter of shifting the burden of going forward with the evidence, rather than a blanket statement that a municipality has no power to exclude legitimate business. There may be circumstances in which it may be peculiarly inappropriate to have ‘ ‘ off-site ’ ’ billboards.